Citation Nr: 0432081	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
July 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, granted service connection 
for diabetes mellitus based on herbicide exposure.  The RO 
assigned a 20 percent evaluation, effective May 7, 2001.  The 
veteran appealed for a higher initial rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran initially requested a hearing before an RO 
hearing officer, and a hearing was scheduled for April 1, 
2003.  However, he later withdrew that request, and instead, 
an informal conference was held with a decision review 
officer on April 1, 2003.  

By correspondence dated in August 2004, the veteran's 
representative, on the veteran's behalf, requested service 
connection for peripheral neuropathy of the hands.  The 
issues of service connection for peripheral neuropathy of the 
hands have not been developed for appellate review.  They are 
referred to the RO for any action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA general medical examination was performed in July 2001.  
It was stated that the veteran had been diagnosed with 
diabetes during the 1990's.  Reportedly, he had recently been 
hospitalized with elevated blood sugars.  He currently took 
Metformin 1000 mg, twice a day and 70/30 insulin, 100 units 
in morning, and 100 units in the evening.  He also took 20 
units of regular insulin at lunch time.  

VA medical records, dated from May 2001 to August 2003, 
reflect that the veteran's evaluation or treatment for 
several disorders, including diabetes.  In June 2001, the 
assessment was that the veteran's diabetes was poorly 
controlled.  The veteran's insulin level was adjusted during 
June 2001 when he was hospitalized for treatment of 
pancreatitis secondary to hypertriglycerides.  At discharge 
from the hospital, it was reported that the veteran's Type 2 
diabetes mellitus was improved, on a high dose of insulin.  
Subsequent treatment notations through August 2003 reflect 
that veteran remained on insulin.  There was poor compliance 
with a dietary regimen and with taking medication.  

At a VA outpatient clinic in February 2003, the veteran 
claimed "limited activities" because of diabetes.  He 
complained of poor eyesight, tingling of a leg, and inability 
to stand for any length of time.  He also claimed he could 
walk at a slow pace no more than five or six blocks-a 
problem the examiner indicated might be due to smoking-
related chronic obstructive pulmonary disease.

A VA examination for diabetes was performed in October 2003.  
The examiner stated that the claims folder was not available 
for review.  A summary of the veteran's medical history makes 
no reference to any claimed restrictions of activities from 
diabetes.  Clinical findings with respect to the eyes relate 
to the conjunctivae, corneas and pupils, but make no 
reference to the presence or absence of diabetic changes 
involving the retinas.  The history portion of the 
examination report relates that the veteran was taking 
various dosages of insulin, yet the examiner's diagnosis 
reads "non-insulin-dependent diabetes mellitus" (emphasis 
added).

The need for insulin and a restricted diet are the criteria 
that support the currently assigned 20 percent evaluation for 
diabetes.  Entitlement to a 40 percent rating in this case 
turns on the question of whether the veteran must regulate 
his activities because of diabetes.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  As previously mentioned, the report of 
the October 2003 examination report does not address this 
question.  In the exercise of VA's duty to assist, an up-to-
date examination, adequate for rating purposes, must be 
performed.   

Additionally, at the October 2003 VA examination, the veteran 
mentioned that he had been seen by an ophthalmologist one 
month before.  The report does not specify whether the eye 
physician was a VA or a private examiner.  The claimed visit 
to the ophthalmologist would have occurred in September 2003, 
and the last VA outpatient report is dated in August 2003.  
VA has a duty to obtain these records  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002).

In May 2004, the RO sent a letter to the veteran in which it 
reported that there was an enclosure entitled, "What the 
Evidence Must Show to Help Prove Your Claim."  A copy of the 
attachment was not associated with the claims file.  The 
attachment could be relevant in ascertaining whether the 
veteran has received notice required by the Veterans Claims 
Assistance Act of 2000, as amended.  38 U.S.C.A. § 5103(a) 
(West 2002).

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Obtain a copy of the attachment 
entitled, "What the Evidence Must Show 
to Help Prove Your Claim," which was 
reportedly sent to the veteran in May 
2004, and associate it with the claims 
folder.  

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
diabetes or its complications since 
September 2003.  Specifically, have the 
veteran identify the name and address of 
any private ophthalmologist who might 
have examined him in September 2003.  
Obtain all indicated records that are not 
already included in the claims file.

3.  Thereafter, schedule the veteran for 
a VA examination for diabetes to 
determine the current severity of that 
condition.  The examination should 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  
Specifically, the examination report must 
include the veteran's account of claimed 
regulation of activities attributed to 
diabetes, as well as the examiner's 
assessment about objectively identified 
manifestations, if any, substantiating 
the claimed regulation of activities.  In 
making that assessment, the examiner 
should distinguish activity limitations, 
specifically attributable to diabetes, 
from any of other disabling conditions 
with which the claimant has been 
diagnosed.  The claims folder and a copy 
of this REMAND must be made available for 
the examiner's review of the veteran's 
pertinent medical history.  

4.  Review the report of the VA 
examination for diabetes to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


